Citation Nr: 1244204	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-06 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Chapter 30 educational assistance benefits for an on-the-job training (OJT) program with the Federal Corrections Institution-Williamsburg, Salters, South Carolina, from January 2006 to January 2007.

(The matter of the Veteran's claim of entitlement to a rating in excess of 10 percent for chronic lumbar strain with degenerative changes is the subject of a separately docketed Board determination.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1990 to July 1994 and from March 1995 to February 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Atlanta in Decatur, Georgia.  Jurisdiction of the Veteran's case is currently with the VA RO in Columbia, South Carolina.

In his March 2009 substantive appeal, the Veteran requested to testify during a personal hearing at the RO before a Veterans Law Judge ("Board hearing").  However, in a September 1, 2009 signed statement, the Veteran indicated that he no longer wanted a Board hearing.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.


FINDINGS OF FACT

1.  The Veteran's on-the-job training program with the Federal Corrections Institution-Williamsburg began in January 2006 and ended in January 2007. 

2.  The Veteran's current claim for educational assistance benefits was received by the RO on September 5, 2008. 


CONCLUSION OF LAW

The criteria for entitlement to Chapter 30 educational assistance benefits for an on-the-job training program with the Federal Corrections Institution-Williamsburg, from January 2006 to January 2007, are not met.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7131 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations had been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The Board observes that the Veteran was not provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) in connection with his claim.  However, the Board finds that it is the law, and not the evidence, that is dispositive in this case and, as such, notice is not required in this case. 

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the enactment of the Veterans Claims Assistance Act does not affect matters on appeal when the question is one limited to statutory interpretation.  See also Manning v. Principi, 16 Vet. App. 534 (2002). 

II. Legal Analysis 

The facts of this case are not in dispute.

Educational assistance benefits are available to a veteran who first becomes a member of the Armed Forces or first enters on active duty as a member of the Armed Forces after June 30, 1985, and who served at least three years of continuous active duty or in the case of an individual whose initial period of active duty is less than three years, serves at least two years of continuous active duty.  38 U.S.C.A. § 3011 (West 2002). 

In July 1994, VA received the Veteran's initial application for educational assistance benefits for study as a medical assistant at Blair Junior College until October 1994.  In an August 31, 1994, letter, VA advised the Veteran that his educational benefits award was reduced as he withdrew from a course.

In September 2001, the RO received the Veteran's application for educational assistance benefits indicating that he wanted to take a Basic Law Enforcement Course.  In December 2001, he submitted a new application and explained that he requested Police Officer OJT with the Hinesville Police Department that ended in January 2003.  The Veteran received educational assistance benefits until February 2003 when he reached journeyman status. 

On September 5, 2008, the RO received the Veteran's Request for Change of Program or Place of Training (VA Form 22-1995), for on-the-job training at the Federal Correctional Institution-Williamsburg.  He also submitted his Enrollment Certification for Training Other Than Apprenticeship or Other On-The-Job, Flight or Correspondence Training (VA Form 22-1999) that reflected training dates from January 21, 2006 to January 22, 2007.  At that time, the RO received the Veteran's Other On-The-Job Training and Apprenticeship Agreement and Standards (VA Form 22-8864) training agreement for training beginning January 26, 2006 and lasting twelve months.

On September 29, 2008, the RO received On-the-Job Training hours for the Veteran, dated from January 2006 to January 2007.  

In its October 2008 determination, the RO advised the Veteran that his claim was received on September 5, 2008, over one year after his enrollment began on January 21, 2006.  He was told that educational assistance benefits could be paid starting September 7, 2007, but his training ended on January 20, 2007.

In his October 2008 notice of disagreement, March 2009 substantive appeal, and a May 2009 written statement, the Veteran said that he started working for the Federal Bureau of Prisons as a Corrections Officer in January 2006, and attempted to file for his OJT at that time, but was advised that the Bureau did not recognize the OJT program.  He said that, in September 2007, the Federal Bureau of Prisons adopted the OJT program, at which time he applied for benefits and was denied.  In May 2009, the Veteran noted that his education entitlements expired in February 2011 and this was his only opportunity to use them before they expired.  Also in October 2008, the Veteran submitted a list of hours he worked, dated from September 2007 to August 2008.

The provisions of 38 U.S.C.A. § 3014 provide for assistance with the costs of education for Veterans who pursue an approved program of education.  Under 38 C.F.R. § 21.7131(a), when an eligible veteran enters or reenters into training (including a reentrance following a change of program or educational institution), the commencing date of his or her award of educational assistance will be determined as follows: 

(1) For other than licensing or certification tests. (i) If the award is the first program of educational assistance for the program of education the veteran or service member is pursuing, the commencing date of the award is the latest of: 

(A) The date the educational institution certifies under paragraph (b) or (c) of this section: 

(B) One year before the date of claim as determined by § 21.029(b); 

(C) The effective date of the approval of the course; 

(D) One year before the date VA receives approval notice for the course; 

The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with the VA, for purposes of determining the commencing date of an award of that educational assistance.  38 C.F.R. § 21.029 (2012). 

Here, the Veteran was previously granted educational benefits in 1994 and 2001, and his OJT program at the Federal Correctional Institution-Williamsburg is a change of program and change of educational institution.  See 38 C.F.R. § 21.7131(a).  The Board notes that the Veteran not only commenced his program but completed it before filing for educational benefits, thereby abrogating subsections (A) (C) and (D) of 38 C.F.R. § 21.7131(a)(1).  There is no record of receipt of an application for educational benefits earlier than September 5, 2008 and the Veteran does not contend otherwise.  

Thus, the earliest date that the award of Chapter 30 benefits for the on-the-job training program at the Federal Correctional Institution-Williamsburg in this case could commence under 38 C.F.R. § 21.7131(a) is September 5, 2007, one year before the RO received the Veteran's application for Chapter 30 benefits for this program.  In his March 2009 substantive appeal, the Veteran contends that he tried to apply for his on-the-job training in December 2006, but asserts that the Federal Bureau of Prisons did not adopt the program until September 2007.  While the Board appreciates these sincere assertions, there is no statutory or regulatory provision for any exceptions to the filing requirements that apply in this case. 

The Board is bound by the applicable law and regulations when determining claims for VA benefits.  The regulatory criteria governing commencement dates of awards of Chapter 30 educational assistance benefits are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the Veteran Chapter 30 benefits in question prior to September 5, 2007-that is, for the period from January 2006 to January 2007.  As the law in this case is dispositive and the pertinent facts in this case are not in dispute, the Veteran's claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to Chapter 30 educational assistance benefits for an on-the-job training program with the Federal Corrections Institution-Williamsburg, Salters, South Carolina, from January 2006 to January 2007, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


